McDONALD, PARKER LEE, Associate Judge
(dissenting).
I respectfully dissent. The contract of insurance sued upon avers that it was written in reliance of the declarations in the policy which in turn stated that the insured is the sole owner of the described automobile. The complaint affirmatively alleges that in fact the vehicle had been a stolen vehicle and was being detained for redelivery to its true owner. Obviously the Plaintiff was not the sole owner. The decision of K. V. Gurley v. Phoenix Insurance Company, 233 Miss. 58, 101 So.2d 101, 71 A.L.R.2d 221, precludes recovery in such an instance.
It is further noted that the Plaintiff is suing for the full value of the automobile. The loss of the full value of the automobile was caused by a prior owner’s interest and not the theft. Though an insurable interest existed in the Plaintiff (Skaff v. United States Fidelity and Guaranty Co., 215 So.2d 35), and this interest could be insured against all but the rightful owner, it cannot extend to protect the named insured against this interest of the true owner.
I fail to find the issue of fact my colleagues do and would affirm without further proceedings.